UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2261



ELPIDIA MANALANSAN CRUZ; SHERYLENE MANALANSAN CRUZ,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 20, 2009               Decided:   April 9, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hugo R. Valverde, VALVERDE & ROWELL, P.C., Virginia Beach,
Virginia, for Petitioners.       Gregory G. Katsas, Assistant
Attorney General, John S. Hogan, Senior Litigation Counsel,
Robbin Blaya, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Elpidia     Manalansan        Cruz       and    her    daughter,          Sherylene

Manalansan     Cruz,     natives          and       citizens       of    the        Philippines,

petition for review of an order of the Board of Immigration

Appeals (“Board”) denying their untimely motion to reopen.                                       We

deny the petition for review.

             This court reviews the denial of a motion to reopen

for abuse of discretion.              8 C.F.R. § 1003.2(a) (2008); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Barry v. Gonzales, 445

F.3d 741, 744 (4th Cir. 2006).                      A denial of a motion to reopen

must   be    reviewed     with       extreme         deference,         since        immigration

statutes     do    not    contemplate               reopening      and        the     applicable

regulations disfavor such motions.                      M.A. v. INS, 899 F.2d 304,

308 (4th Cir. 1990) (en banc).                        We will reverse the Board’s

denial of a motion to reopen only if the denial is “arbitrary,

capricious,       or   contrary      to    law.”           Barry,       445    F.3d       at   745.

“[A]dministrative        findings         of    fact       are   conclusive          unless     any

reasonable adjudicator would be compelled to conclude to the

contrary.”        8    U.S.C.    §    1252(b)(4)(B)              (2006).            The   Board’s

decision need only be reasoned, not convincing.                               M.A., 899 F.2d

at 310.

             We find no abuse of discretion.                        Furthermore, we are

without     jurisdiction        to   review          the    Board’s      decision         not    to

exercise its authority to sua sponte reopen the proceedings.

                                                2
See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).                               We

further    note    there    is   no     Fifth      Amendment         right   to    effective

assistance of counsel during the course of removal proceedings.

See   Massis   v.    Mukasey,         549   F.3d        631,   637    (4th    Cir.      2008);

Afanwi v. Mukasey, 526 F.3d 788, 799 (4th Cir. 2008).

            Accordingly,         we    deny       the    petition      for    review.      We

dispense    with     oral    argument         because          the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                              3